Citation Nr: 1739406	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disability, claimed as a result of VA laser surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran had active service from September 1951 to August 1954 and was awarded a Purple Heart Medal and a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This matter was previously before the Board in June 2015, when it determined that new and material evidence had been received sufficient to reopen entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left eye vision loss and remanded the claim on the merits, and in November 2016, when it determined that an addendum opinion was necessary. 

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not manifest an additional disability as a result of laser surgery performed at a VA Medical Center (VAMC).


CONCLUSION OF LAW

The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for a left eye disability are not met.  38 U.S.C. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a pre-adjudication letter.

The evidence of record includes VA examination reports, VA treatment records, private treatment records, the Veteran's testimony, and lay statements.  The Veteran has previously stated that there are missing VA and private treatment records, to include VA records from an alleged VA surgical procedure on his left eye in 1995.  The Board has tried multiple times to obtain these records and these attempts have been documented in the claims file.  However, in correspondence received in June 2016, the Veteran indicated that he there were no surgeries on his left eye prior to 2000.  Therefore, VA has complied with its duty to obtain available records.  See 38 U.S.C. § 5103A.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  1151

The Veteran contends that he is essentially blind in the left eye due to complications from laser surgery at a VAMC in Columbia, South Carolina. 

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c). 

Proximate causation can be established when it is shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

Proximate causation can also be established when it is shown that the veteran's additional disability or death was an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361 (d)(2), 17.32. 

Here, the evidence indicates that the Veteran underwent a series of laser surgeries on his left eye in February, May, and July 2000.  Since that time, the Veteran claims his left eye vision has grown increasingly worse.  He has described himself as being "90% to 95%" blind in the left eye.  He testified before the Board that his private physicians have noted excessive scar tissue on his left eye from the surgery and provided opinions with regard to etiology.  Specifically, he contends that he was told he was "overlasered" by the VA eye doctors who did the surgery, who were in training at the time.  See March 2015 VA treatment record.

A review of the evidence indicates that the Veteran had an eye examination in February 1999, at which time he had a diagnosis of diabetic neuropathy.  Visual acuity testing revealed 20/30 distant vision.  

In November 1999, the Veteran reported a sudden onset of decreased vision in his left eye.  Testing revealed central retinal vein occlusion (CRVO) of the left eye with fairly severe hemorrhaging throughout the retina and macular thickening.  Visual acuity testing revealed 20/100 in the left eye.  In December 1999, visual acuity testing again revealed 20/100 left eye distant vision.  In February 2000, the Veteran was cleared for left eye surgery.  At that time, distance vision in his left eye was at the "count fingers" level.  Shortly thereafter, the Veteran underwent pan retinal photocoagulation (PRP) surgery of the left eye in order to burn the back of the left eye and stop the bleeding.  A March 2000 VA treatment shows that the Veteran's distance vision in the left eye remained at the "count fingers" level.

In November 2007, the Veteran's private doctor, Dr. Jacobs, concluded he could not ascertain for certain whether the Veteran's left eye vision loss was due to the underlying illness (i.e., the retinal vein occlusion) or due to the subsequent laser surgery.  Letters from another private physician dated in 2003 and 2013 merely indicate the Veteran's left eye appeared stable and additional laser surgery would not be helpful.

An August 2012 private treatment record notes that the Veteran's left eye visual acuity was at the "count fingers" level.  

The Veteran was afforded a VA examination in October 2012 by an opthalmologist.  The Board, in its June 2015 remand, found this examination ambiguous and incomplete.  The examiner opined, essentially, that the laser surgery did not cause or otherwise contribute to the Veteran's left eye vision loss because his vision was already poor prior to the surgery and did not worsen after the surgery.  The Board noted that VA outpatient treatment records indicate his left eye distant vision as of December 1999, two months prior to his surgery, was 20/100.  The October 2012 VA examiner did not provide visual acuity data for the left eye.  Rather, the examiner described the Veteran's left eye visual acuity as "count fingers level" from the damage to the retina from the vein occlusion.  The examiner further found this "count fingers level" to be present prior to the laser procedure. 

The Veteran submitted to a November 2015 VA examination.  The examiner stated, in part, that PRP can and does cause a loss of peripheral vision; however, with CRVO, the eye ultimately suffers from hypoxia which can and does result in similar vision loss and PRP is an attempt to slow the progression of that vision loss.  The examiner found the Veteran did not have additional disability due to the February 2000 laser eye surgery.  In an April 2016 addendum opinion, the VA examiner further found, in part, that the Veteran did not have additional disability due to the February 2000 laser eye surgery that was a result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on VA's part in furnishing treatment caused any additional disability or aggravation.  However, the Board noted in November 2015 that the Veteran appeared to have had additional PRP procedures (as evidenced by VA PRP consent records of record in May 2000 and July 2000) and remanded for an addendum opinion.  The Board requested that the examiner identify all PRP procedures and "reconcile any findings" with the consent forms for those procedures.

A September 2016 VA treatment record notes that the Veteran had hand movement vision with respect to the left eye.

In December 2016, the same VA examiner who provided the November 2015 opinion and April 2016 addendum asked for clarification of the Board's instruction to "reconcile any findings" with the consent forms.  Despite this request, the examiner indicated that his opinion had not changed upon further review of the Veteran's records.

In February 2017, a different VA examiner reviewed the claims file.  She acknowledged the three PRP procedures and reiterated the November 2015 VA examiner's opinion that the loss of vision in the Veteran's left eye "is not necessarily caused by the PRP."  She opined that the Veteran does not have additional disability, to include vision loss, due to the identified PRP procedures.  The examiner further found that the Veteran did not have additional disability due to the carelessness, negligence, lack of proper skill, or similar instance of fault on VA's part.

Based on careful review of the record, the Board finds that the criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  The preponderance of the evidence shows there is no additional disability due to the Veteran's PRP procedures.  Shortly prior to the first surgery, he had "count fingers" distance vision in the left eye.  Shortly after the first procedure, his distant vision in the left was still "count fingers."  This evidence demonstrates that the Veteran's condition was not any worse immediately after his initial PRP procedure.



The Board acknowledges that the Veteran is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran attributes his vision loss to the careless or negligent surgical intervention by VA medical personnel, such a determination involves complex medical findings beyond the Veteran's lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements in that regard are of less probative value than the findings of the VA examiner discussed above.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability, claimed as a result of VA laser surgery, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


